EXHIBIT C
 1

 2

 3
 4
 5

 6                       IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                  IN AND FOR THE COUNTY OF LINCOLN
 7
     OHIO CASUALTY INSURANCE
 8   CORPORATION, as Subrogee of IRIEN
     JENNINGS DBA TOMFOOLERY PIZZA                    NO. 19-2-00024-5
 9
     PUB,
10                                                    NOTICE TO STATE COURT OF
                                      Plaintiff,      REMOVAL
11
               VS.
12

13   APPLE INC.,

14                                    Defendant.

15              PLEASE TAKE NOTICE that on May 31, 2019, Defendant Apple Inc. filed a Notice of

16   Removal of this action in the United States District Court for the Eastern District of Washington.

17   A copy of the Notice of Removal is attached hereto. This Notice, together with the Notice of

18   Removal, is hereby being served on Plaintiff and filed in the Superior Court of Washington in

19   and for Lincoln County.

20             DATED this 31st day of May, 2019.

21                                                 BE t S, P TERSON & MINES, P.S.
22
23
                                                   By
24                                                   Christopher W. Tompkins, SBA #11686
                                                     Natasha A. Khachatourians, WSBA #42685
25                                                 Attorneys for Defendant Apple Inc.

                                                                       Betts
                                                                       Patterson
                                                                       Mines
     NOTICE TO STATE COURT OF                                          One Convention Place
     REMOVAL                                                           Suite 1400
                                                                       701 Pike Street
                                                                       Seattle, Washington 98101-3927
                                                                       1206) 292-9988
     1420831.docx/053019 1059/6890-0005
                                          CERTIFICATE OF SERVICE
 1
               I, Karen L. Pritchard, declare as follows:

 3
               1)         I am a citizen of the United States and a resident of the State of Washington. I am

 4   over the age of 18 years and not a party to the within entitled cause. I am employed by the law

 5   firm of Betts, Patterson & Mines, P.S., whose address is One Convention Place, Suite 1400, 701

 6   Pike Street, Seattle, Washington 98101-3927.

 7             2)         By the end of the business day on May 31, 2019, I caused to be served upon

 8   counsel of record at the addresses and in the manner described below, the following document:

 9             •          Notice to State Court of Removal; and

10             •          Certificate of Service.
11   Counsel for Plaintiff Ohio Casualty Insurance Corporation                       1=1 U.S. Mail
12   Kevin F. Smith                                                                  El Hand Delivery
     Law Offices of Mark Dietzler                                                    1:1 Facsimile
13   1001 4th Ave Ste 3300                                                           O Overnight
     Seattle, WA 98154-1101                                                          IZI Email
14   kevinfismith@libertymutual.com
15             I declare under penalty of perjury under the laws of the State of Washington that the
16   foregoing is true and correct.
17             DATED this 31st day of May, 2019.
18
19                                                                          * I .LA,4Al
                                                                    n L. Pritc d, Legal Assistant
20
21
22
23
24
25

                                                                              Betts
                                                                              Patterson
     NOTICE TO STATE COURT OF                                                 Mines
                                                            2                 One Convention Place
     REMOVAL                                                                  Suite 1400
                                                                              701 Pike Street
                                                                              Seattle, Washington 98101-3927
                                                                              (2061292-9988
     1420831.docx/053019 1059/6890-0005
